Citation Nr: 0718476	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disability, to include a right wrist fracture, and if so, 
whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied 
entitlement to service connection for a right wrist 
disability.  The veteran was notified of that decision in 
April 1981 and did not perfect an appeal as to that decision.  
Therefore, the March 1981 decision became final.

2.  Evidence received since the final March 1981 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  

3.  On the merits of the claim, there is no competent medical 
evidence of record which shows the veteran has a current 
right wrist disability, to include a right wrist fracture, 
that is related to any disease or injury which occurred 
during active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right wrist 
disability has been received, and the appellant's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  On the merits of the reopened claim, a right wrist 
disability, to include a right wrist fracture, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The December 2004 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was 
advised that, since his claim for a right wrist condition had 
been denied previously, it was his responsibility to send new 
and material evidence in order to reopen his claim for 
service connection for a right wrist disability.  The letters 
advised the veteran of the definition of new and material 
evidence and informed him of what evidence would be necessary 
to substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the December 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
July 2005 Statement of the Case provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The July 2005 SOC also conferred actual 
knowledge of the regulatory requirements upon the claimant.  
Thus, it is not prejudicial to the veteran for the Board to 
proceed to finally decide this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board notes that the RO's communications pre-dated and 
did not specifically comport with the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  However, since the claim herein 
is being denied, such issues are moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7105 (c).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated March 1981, the RO, in pertinent 
part, denied entitlement to service connection for a right 
wrist condition.  The veteran was notified of this decision 
in April 1981 and submitted a timely notice of disagreement; 
however, he did not submit a substantive appeal (VA Form 9) 
to the Board in order to perfect his appeal.  See 38 C.F.R. 
§ 20.200.  Therefore, the March 1981 decision became final.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.  

The Board notes the veteran attempted to reopen his claim for 
service connection for a right wrist disability in February 
1994 and October 1997; however, the RO denied the veteran's 
claims finding he had not submitted new and material evidence 
sufficient to reopen his claim for service connection.  

In March 2003, the veteran submitted a request to reopen his 
claim for service connection for a right wrist disability, 
claimed as a right wrist fracture.  In support of his claim, 
the veteran submitted a questionnaire completed by a private 
physician dated in November 2003 which stated the veteran's 
current diagnosis was right hand traumatic arthropathy with 
osteoporosis and osteoarthritis and related his current 
diagnosis to military service.  At the time of the last final 
decision, there was no medical evidence showing the veteran 
had a diagnosis of a right hand or wrist disability.  Since 
the April 1981 decision, the veteran has provided evidence of 
a current disability and, in determining whether new and 
material evidence has been submitted to reopen a claim for 
service connection, we presume the credibility of all 
evidence.  Therefore, the Board finds that such evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for a right wrist disability may be reopened.  See 
38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim. 
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  
Arthritis is one of those diseases subject to presumptive 
service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The service medical records show that, in October 1952, the 
veteran suffered an injury to his right wrist, which was 
thought to be a possible fracture.  That diagnosis was not 
confirmed by X-ray but the veteran returned to light duty 
four days later.  Two days later, the veteran presented for 
evaluation of his wrist but complained of problems with his 
back.  There is no indication that the veteran sought 
treatment for his right wrist again; however, the April 1953 
separation examination report reflects the veteran had 
weakness in his wrist that was not considered disabling.  

On VA examination in December 1980, there were no objective 
physical findings associated with the veteran's right wrist 
and X-rays of the right hand revealed normal bones and joints 
with no evidence of fracture.  

A July 2003 VA outpatient treatment record shows the veteran 
sought treatment for his right wrist.  On examination, there 
was no deformity of the right hand and the veteran was able 
to demonstrate full range of motion in his wrist and fingers, 
but his grip strength was slightly weaker than the left hand.  
X-rays revealed no evidence of a current abnormality, except 
for degenerative arthritis of the basal joint of the thumb.  
There was no evidence of a prior fracture or dislocation.  

At the January 2005 VA examination, the veteran reported 
experiencing occasional weakness in his right wrist.  On 
examination, there was no evidence of painful motion, edema, 
effusion, instability, weakness, or tenderness.  The 
examining physician noted that recent X-rays revealed no 
evidence of any recent or old fracture, but noted there were 
moderate degenerative changes at the first carpal metacarpal 
joint that are not related to his wrist.  After reviewing the 
claims file, the VA examiner opined that it is less likely as 
not that the claimed fracture of the right wrist is the 
result of any injury, event, or disease that occurred in 
service.  In rendering this decision, the VA examiner noted 
there is no evidence of a fracture in service, including at 
the separation examination, and that X-rays did not show an 
old or new fracture of the right wrist.  

As noted, the veteran has submitted a November 2003 medical 
questionnaire completed by a private physician, S.S., M.D., 
which indicates that the veteran has a current diagnosis of 
right hand arthropathy with osteoporosis and osteoarthritis, 
which is related to his military service.  

Initially, the Board notes that arthritis in either the hand 
or the wrist was first shown in 2003, 50 years after service 
discharge; clearly, it was not shown in service or manifest 
within one year of service discharge.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board considers the November 2003 medical questionnaire 
to be competent medical evidence; however, we find it to be 
of lessened probative value as to establishing that the 
veteran has a current disability involving his right wrist 
and that any such disability is related to his military 
service.  Although Dr. SS stated that he reviewed the 
veteran's treatment records, there is no indication as to 
what treatment records were reviewed and provided the 
evidentiary basis on which to conclude that the veteran's 
current diagnosis is related to his military service.  While 
it is not expected that he identify every record he reviewed, 
we believe that he should have, at a minimum, identified 
those records that support his conclusion regarding the nexus 
between the veteran's current diagnosis and service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to give basis for his opinion 
affects the weight and credibility of the evidence).  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the physician who conducted the January 2005 VA 
examination.  The VA physician examined the veteran, reviewed 
the claims file prior to rendering his opinion, and explained 
what evidence supported his conclusion that it is less likely 
than not that, in essence, the current claimed right wrist 
disability is related to the veteran's military service.  In 
contrast, as noted, Dr. SS merely provided a conclusory 
opinion without stating upon which evidence he based his 
opinion; there is no indication that he reviewed any x-ray 
studies in arriving at his diagnoses which were, the Board 
notes, attributed to the right hand rather than the wrist.  
In this regard, the Board notes there is evidence showing the 
veteran has moderate degenerative changes at the first carpal 
metacarpal joint in his right hand; however, the evidence 
also shows these findings are not related to his wrist.  For 
these reasons, the Board finds the January 2005 VA opinion to 
be more probative as to the veteran's current diagnosis and 
the question of whether there is a nexus between any 
currently diagnosed right wrist disability and service.

The veteran was given an opportunity to submit evidence in 
support of his claim, and yet the medical opinion in the 
evidence of record which indicates that he currently has a 
right wrist disability that is related to his military 
service is of little, if any, probative value.  The Board 
does not doubt the veteran sincerely believes he currently 
suffers a right wrist disability that had its inception in 
service; however, there is no indication that the veteran has 
the requisite professional knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran currently has 
a right wrist disability that can be attributed to his 
military service.  Therefore, the preponderance of the 
evidence is against the grant of service connection for a 
right wrist disability, to include a right wrist fracture, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to service connection for a right wrist 
disability, to include a right wrist fracture, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


